DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francis C. Hand on 03/08/2021.

The application has been amended as follows:

In The Claims:
…
8. (Currently Amended) An adjustable leg comprising:
a tubular housing having an internal thread and at least a pair of oppositely disposed fiats on an outer surface thereof;
a tubular toe having a collar at one end thereof threadably mounted in said tubular housing for movement of said tubular toe between a retracted position within said tubular housing and an extended position projecting from said tubular housing, said tubular toe having an internal thread;
said tubular toe and an extended position projecting from said tubular toe;
a base secured to a bottom end of said cylindrical toe and being of larger diameter than said cylindrical toe and having a flat bottom for resting on a flat support surface; and
an externally threaded rod mounted in and projecting from said tubular housing.
…

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As indicated in the Patent Board Decision on 12/08/2020, Rozier Jr. (US Patent No. 5,881,979) fails to disclose a pair of oppositely disposed flats in its outer surface. An updated search was conducted and while references such as Plattner et al. (US Patent No. 3,960,352) teach the claimed flats, modifying Rozier with a fourth reference to include these elements would not be an obvious change. Furthermore, as no reference was found that can replace Rozier and its modifying references, and because the feature discussed above has been incorporated into every independent claim, the claims have been found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631